MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                             FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                               May 07 2018, 9:38 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                      Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                     Attorney General of Indiana
Madison, Indiana
                                                        Katherine Cooper
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Justin Bowling,                                         May 7, 2018
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        15A05-1710-CR-2271
        v.                                              Appeal from the Dearborn
                                                        Superior Court
State of Indiana,                                       The Honorable Sally A.
Appellee-Plaintiff.                                     McLaughlin, Judge
                                                        Trial Court Cause No.
                                                        15D02-1703-F6-81



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A05-1710-CR-2271 | May 7, 2018               Page 1 of 6
                                Case Summary and Issue
[1]   Following a guilty plea, Justin Bowling was convicted of domestic battery and

      intimidation, both Level 6 felonies. The trial court sentenced Bowling to an

      aggregate term of four years in the Indiana Department of Correction. He now

      appeals, raising for our review the sole issue of whether his sentence is

      inappropriate in light of his character and the nature of his offense. Concluding

      his sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On March 18, 2017, an intoxicated Bowling returned home and began arguing

      with his girlfriend, Rhonda Hoffman. The argument soon turned physical

      when Bowling grabbed Hoffman by the throat and threw her to the ground.

      While on the ground, Bowling used his elbow to strike Hoffman in her face and

      body. Bowling then stood up and kicked Hoffman in her stomach. Hoffman’s

      six-year-old son watched as Bowling kicked Hoffman. Hoffman was then able

      to stand up and run to a neighbor’s house for help, but her neighbors did not

      answer their door. As she tried to call 911, Bowling grabbed her cell phone and

      stated, “I’ll f****** kill you!” Appellant’s Appendix, Volume 2 at 16.

      Eventually, Hoffman was able to reach law enforcement. Hoffman suffered

      multiple nasal bone fractures, an abdominal muscle strain, and contusions and

      abrasions on her head and face.




      Court of Appeals of Indiana | Memorandum Decision 15A05-1710-CR-2271 | May 7, 2018   Page 2 of 6
[3]   The State charged Bowling with battery resulting in moderate bodily injury, a

      Level 6 felony; domestic battery committed in the presence of a child less than

      sixteen years of age, a Level 6 felony; domestic battery, a Level 6 felony;

      intimidation, a Level 6 felony; interference with the reporting of a crime, a

      Class A misdemeanor; and domestic battery, a Class A misdemeanor. On

      August 16, 2017, Bowling pleaded guilty to domestic battery and intimidation,

      both Level 6 felonies. The trial court sentenced Bowling to two years in the

      Department of Correction on each conviction with the sentences to be served

      consecutively. Bowling now appeals his sentence.



                                Discussion and Decision
                                     I. Standard of Review
[4]   Indiana Appellate Rule 7(B) permits this court to “revise a sentence authorized

      by statute if, after due consideration of the trial court’s decision, the Court finds

      that the sentence is inappropriate in light of the nature of the offense and the

      character of the offender.” In reviewing a sentence, we defer to the trial court’s

      decision, and our goal is to determine whether the defendant’s sentence is

      inappropriate, not whether some other sentence would be more appropriate.

      Conley v. State, 972 N.E.2d 864, 876 (Ind. 2012). Bowling, as the appellant,

      bears the burden of demonstrating his sentence is inappropriate. Childress v.

      State, 848 N.E.2d 1073, 1080 (Ind. 2006).




      Court of Appeals of Indiana | Memorandum Decision 15A05-1710-CR-2271 | May 7, 2018   Page 3 of 6
                                 II. Inappropriate Sentence
[5]   The trial court sentenced Bowling to an aggregate sentence of four years for his

      two convictions. It further appears the trial court concluded Bowling’s crimes

      constituted an “episode of criminal conduct” thus limiting the court’s

      sentencing discretion to a total of four years. See Ind. Code § 35-50-1-2(b); Ind.

      Code § 35-50-1-2(d) (stating consecutive terms may not exceed four years if the

      most serious crime for which a defendant is convicted is a Level 6 felony).

      Thus, Bowling has been given the maximum sentence permitted under this

      statute. Bowling contends his sentence is inappropriate because maximum

      sentences are “reserved for the very worst offenses and offenders.” Amended

      Appellant’s Brief at 10.


[6]   In Brown v. State, 760 N.E.2d 243, 247 (Ind. Ct. App. 2007), trans. denied, with

      respect to the argument the maximum sentence is reserved for the worst

      offenders, this court stated,


              There is a danger in applying this principle [because] [i]f we were
              to take this language literally, we would reserve the maximum
              punishment for only the single most heinous offense. In order to
              determine whether an offense fits that description, we would be
              required to compare the facts of the case before us with either
              those of other cases that have been previously decided, or—more
              problematically—with hypothetical facts calculated to provide a
              “worst-case scenario” template against which the instant facts
              can be measured. If the latter were done, one could always
              envision a way in which the instant facts could be worse. In such
              case, the worst manifestation of any offense would be
              hypothetical, not real, and the maximum sentence would never
              be justified.



      Court of Appeals of Indiana | Memorandum Decision 15A05-1710-CR-2271 | May 7, 2018   Page 4 of 6
              This leads us to conclude the following with respect to deciding
              whether a case is among the very worst offenses and a defendant
              among the very worst offenders, thus justifying the maximum
              sentence: We should concentrate less on comparing the facts of
              this case to others, whether real or hypothetical, and more on
              focusing on the nature, extent, and depravity of the offense for
              which the defendant is being sentenced, and what it reveals about
              the defendant’s character.


[7]   Regarding the nature of the offense, Bowling returned home intoxicated and

      battered his girlfriend in the presence of her son. Bowling’s actions caused

      serious injury to Hoffman including nasal bone fractures, a muscle strain, and

      abrasions and contusions on her head and face. When she attempted to find

      help, Bowling took her phone so she could not do so and threatened her life.

      The nature of Bowling’s offenses are violent and despicable, and justify his four-

      year sentence.


[8]   Regarding his character, Bowling has around forty prior misdemeanors and

      felonies in Ohio and Indiana beginning in 1997, including prior convictions for

      intimidation, battery, and domestic violence. See Rutherford v. State, 866 N.E.2d

      867, 874 (Ind. Ct. App. 2007) (noting the significance of a criminal history in

      assessing a defendant’s character and an appropriate sentence varies based on

      the gravity, nature, and number of prior offenses in relation to the current

      offense.). Additionally, a high number of Bowling’s offenses relate to the use of

      alcohol such as possession of an open flask, public intoxication, and driving

      under the influence. Bowling’s twenty years of criminal behavior, and failure to

      remedy that behavior, does not reflect well on his character and we are not

      persuaded his four-year sentence is inappropriate.

      Court of Appeals of Indiana | Memorandum Decision 15A05-1710-CR-2271 | May 7, 2018   Page 5 of 6
                                               Conclusion
[9]    Bowling’s four-year sentence is not inappropriate. Accordingly, we affirm his

       sentence.


[10]   Affirmed.


       Najam, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 15A05-1710-CR-2271 | May 7, 2018   Page 6 of 6